[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The applicant Wendy W. Ryan, sought ex parte relief pursuant to Connecticut General Statutes § 46b-15. She sought a restraining order against the respondent Loretta Stankiewicz. Said ex parte restraining order was entered by the court on June 19, 2000 subject to a hearing which was held on June 27, 2000.
The court has reviewed the testimony of the parties and briefs submitted by the applicant and respondent. The court concludes that the applicant and respondent presently and in the past do not have a legal relationship upon which relief can be granted pursuant to the provisions CT Page 8808 of Connecticut General Statutes § 46b-15 and § 46b-38a.
The court further finds from the evidence that the plaintiff and respondent are not "family or household members" as defined in §46b-38a(2). The court adopts the logic of the trial judge in Gallagherv. Staszewski, 1995 Conn. Sup. Lexis 2371, in its conclusion that the respondent is not a relative related by marriage. Further, the court concludes that both parties did not reside in the same dwelling unit as contended by the applicant.
Connecticut General Statutes § 46b-15 (as defined by the provisions in Section 46b-38a) is a statute in derogation of the common law and as such must be strictly construed. The court therefore vacates the ex parte order and dismisses the application for relief from abuse.
James J. Devine, J.